 

Exhibit 10.3

DATED 19 August 2010

CARTUS LIMITED

CARTUS FUNDING LIMITED

CARTUS SERVICES LIMITED

UK RELOCATION RECEIVABLES FUNDING LIMITED

REALOGY CORPORATION

LMA S.A.

and

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

DEED OF RELEASE

 

 

LOGO [g113309g18m19.jpg]

ORRICK, HERRINGTON & SUTCLIFFE (EUROPE) LLP

107 CHEAPSIDE

LONDON EC2V 6DN



--------------------------------------------------------------------------------

 

THIS DEED OF RELEASE (this “Deed”) is made on 19 August 2010

BETWEEN:

 

(1) CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, acting in its capacity as
security trustee (for itself and the secured parties), arranger, administrative
agent, calculation agent and lender (the “Bank”);

 

(2) CARTUS LIMITED, a company incorporated in England and Wales (company number
01431036) whose registered office is at Frankland Road, Blagrove, Swindon SN5
8RS; CARTUS FUNDING LIMITED, a company incorporated in England and Wales
(company number 01826077) whose registered office is at Frankland Road,
Blagrove, Swindon SN5 8RS; CARTUS SERVICES LIMITED, a company incorporated in
England and Wales (company number 01389936) whose registered office is at
Frankland Road, Blagrove, Swindon SN5 8RS ( each a “Seller” and together the
“Sellers”);

 

(3) UK RELOCATION RECEIVABLES FUNDING LIMITED, a company incorporated in England
and Wales (company number 5568806) whose registered office is at 35 Great St.
Helen’s, London EC3A 6AP (the “Borrower”);

 

(4) REALOGY CORPORATION, a corporation formed and existing under the laws of
Delaware (the “Parent”); and

 

(5) LMA S.A., a limited company with a management board and supervisory board
(société anonyme à directoire et à conseil de surveillance) incorporated under
French law, having its registered office at 9 Quai du Président Paul Doumer,
92920 Paris la Défense Cédex, France and registered with the Trade and Companies
Registry of Nanterre (Registre du Commerce et des Sociétés de Nanterre) under
the number 383275187 (the “Note Purchaser”).

BACKGROUND

 

(A) Pursuant to the terms of the Financing Agreement the Bank (in various
capacities) and LMA S.A. (as Note Purchaser) agreed to make available to the
Borrower certain financing facilities. The Parties hereto have agreed, upon the
terms and subject to the conditions herein, with effect from the Effective Date
to terminate the Note Issuance Facility Agreement and the related Transaction
Documents (as defined in the master schedule of definitions, interpretations and
construction originally dated 4 April 2007 (as subsequently amended and
restated) (the “Schedule of Definitions”)) (the Note Issuance Facility Agreement
and the related Transaction Documents together being the “Finance Documents”).

 

(B) By security agreements, dated 12 May 2008 (as amended and restated) between
the Bank and each of the Sellers (the “Cartus Security Agreements”) the assets
described in Schedule 1 hereto (the “Seller’s Released Assets”) were charged to
the Bank to secure the performance of certain obligations under the Receivables
Transfer Agreement, the Receivables Servicing Agreement and the Security
Agreements.

 

(C)

By a purchaser security agreement, dated 4 April 2007 (as amended and restated)
and a purchaser supplemental security agreement dated 12 May 2008 between the
Bank and the

 

1



--------------------------------------------------------------------------------

 

Borrower (the “UKRRFL Security Agreements”) the assets described in Schedule 2
hereto (the “Borrower’s Released Assets”) were charged to the Bank to secure
repayment of all amounts payable to the Secured Creditors by the Borrower
pursuant to the Finance Documents.

 

(D) By a parent undertaking agreement, dated 4 April 2007 (as amended and
restated) between, among others, the Bank and the Parent (the “Parent
Undertaking”), the Parent, amongst other things, undertook to cause the due and
punctual performance of the Supported Obligations (as defined in the Parent
Undertaking) by each of the Sellers and the Servicer.

 

(E) Subject to the Bank giving written notice to the Borrower confirming that
all Amounts Outstanding owing to the Bank for its own account in any capacity
and all Amounts Outstanding owing to the Note Purchaser have been
unconditionally satisfied the Bank has agreed to release the Released Assets
from the Security created pursuant to the Security Agreements, to release the
Parent from all of its obligations created pursuant to the Parent Undertaking
and to terminate the Finance Documents subject to and in accordance with this
Deed.

IN THIS DEED it is agreed that:

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

“Amounts Outstanding” has the meaning given to it in Clause 2.1.

“Chargor” means any of the Sellers, the Borrower or the Parent as applicable.

“Effective Date” means Monday 23 August 2010.

“Financing Agreement” means the receivables funding facility made between the
Bank and the Borrower originally dated 4 April 2007 (and subsequently a note
issuance facility dated 12th May 2008, as amended and restated).

“Receivables Transfer Agreement” means the receivables transfer agreement made
between the Sellers and the Borrower and originally dated 4 April 2007 (as
amended and restated).

“Receivables Servicing Agreement” means the receivables servicing agreement made
between Cartus Limited, the Borrower and the Bank and originally dated 4 April
2007.

“Released Assets” means the Seller’s Released Assets and the Borrower’s Released
Assets.

“Relevant Time” means 11:00am, London time or such later time as the Bank and
Cartus Limited may agree.

“Servicer” means Cartus Limited.

 

2



--------------------------------------------------------------------------------

 

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
entered into for a similar purpose.

“Security Agreements” means the Cartus Security Agreements and the UKRRFL
Security Agreements.

 

2. FINAL PAYMENT

 

2.1 Not later than the Relevant Time on the Effective Date the Borrower shall
pay to the Bank in immediately available funds for value on the Effective Date
(i) all amounts which are accrued due from the Borrower to the Note Purchaser or
the Bank, up to and including the Effective Date, under the Finance Documents;
and (ii) the principal amount outstanding under the Note Purchase Facility
Agreement, by transfer of (i) £12,327,941 to LMA’s account held with CA-CIB
Paris (SWIFT Code : BSUIFRPP ; Account Number : 31489 - 00010 - 00216104360) in
respect of the principal and other amounts due in respect of the Notes; and
(ii) £15,665.45 to the Bank’s account held with HSBC Bank plc (SWIFT Code :
MIDLGB22 ; Sort Code :
50-10-32 ; Account number : 00492443) (being in aggregate £12,343,606.45, the
“Amounts Outstanding”).

 

2.2 The termination of the Finance Documents as contemplated by this Deed is
subject to, and conditional upon, the Bank giving written notice to the Borrower
(in the form set out in Schedule 3) certifying that all Amounts Outstanding have
been unconditionally received in immediately available funds and credited to the
accounts referred to in Clause 2.1 for value on the Effective Date. The Bank
undertakes to give such written notice to the Purchaser as soon as practicable
and in any event no later that 2 hours after Barclays Bank has confirmed to the
Bank that the Amounts Outstanding have been so received and credited.

 

3. TERMINATION OF THE FINANCE DOCUMENTS

 

3.1 Subject to Clause 2, with effect from the Effective Date each of the parties
hereto agrees that:

 

  (a) the Finance Documents shall be terminated; provided that, notwithstanding
anything herein to the contrary, all terms and provisions in the Finance
Documents that expressly survive a termination shall survive this termination;
and

 

  (b) each of the parties hereto is released and discharged from further
obligations or liabilities (if any) to each other party with respect to the
Finance Documents and their respective rights against each other thereunder are
cancelled.

 

4. RELEASE

 

4.1

On termination of the Finance Documents in accordance with Clause 3.1 and on the
basis that the Sellers, the Servicer and the Parent each hereby confirms to the
Bank that it has received payment of, or waived irrevocably, all amounts accrued
due to it under the Finance Documents and that the Borrower has no further
liability of any kind to it under the Finance Documents, the Bank hereby
unconditionally and irrevocably releases and discharges (i) all the Released
Assets from any and all Security created pursuant to the Security Agreements

 

3



--------------------------------------------------------------------------------

and reassigns and reconveys to each of the Sellers or, as applicable, to the
Borrower all right, title and interest of the Bank in and to the Released Assets
assigned, granted or transferred to it pursuant to the terms of the Security
Agreements; and (ii) the Parent from its undertakings created pursuant to the
Parent Undertaking.

 

5. FURTHER ASSURANCE

Subject to the performance by the Borrower of its obligations under Clause 2.1,
the Bank agrees, at the expense of the relevant Chargor, to do all such things
and execute such further documents as may reasonably be required by the Chargor
to give effect to the provisions of this Deed.

 

6. COUNTERPARTS

This Deed may be executed in any number of counterparts, and by each party on
separate counterparts. Each counterpart is an original, but all counterparts
shall together constitute one and the same instrument.

 

7. GOVERNING LAW

This Deed and any non-contractual obligations arising out of or in relation to
this Deed shall be governed by, and construed in accordance with, English law.

 

8. THIRD PARTIES

The terms of this Deed may be enforced only by a party to it and the operation
of the Contracts (Rights of Third Parties) Act 1999 is excluded.

 

4



--------------------------------------------------------------------------------

 

SCHEDULE 1

Secured Assets means:

 

  1. The assets subject to a fixed charge being all of the Seller’s right,
title, interest and benefit, existing at the time of the Security Agreement and
those created or existing thereafter in any freehold or leasehold properties
wheresoever situated at the time of the Security Agreement or thereafter
belonging to it;

 

  2. The assets subject to a floating charge being, the whole of the Seller’s
undertaking and assets existing at the time of the Security Agreement and those
created or existing thereafter, other than assets validly and effectively
charged or assigned by way of fixed security pursuant to paragraph 1 above; and

 

  3. Any other Security granted by a Seller to the Bank pursuant to the Cartus
Security Agreements.

 

5



--------------------------------------------------------------------------------

 

SCHEDULE 2

Words and expressions defined in the UKRRFL Security Agreements shall have the
same meanings in this Deed unless they are expressly defined herein.

Secured Assets means:

 

  1. All of the Borrower’s right, title, interest and benefit (existing at the
time of the UKRRFL Security Agreements and those created or existing thereafter)
in, to and under:

 

  (i) the Affected Assets;

 

  (ii) Any Insurances relating to the Affected Assets; and

 

  (iii) the Transaction Documents, including the UKRRFL Security Agreements,

in each case, including all rights to receive payment of any amounts which
became or may become payable to the Borrower, all payments received by the
Borrower, all rights to serve notices and /or make demands and/or take such
steps as are required to cause payments to become due and payable, under any of
the same and all rights of action in respect of any breach of any of the same
and all rights to receive damages or obtain other relief in respect of any of
the same;

 

  2. All of the Borrower’s right, title, interest and benefit existing now or in
the future

 

  (i) as beneficiary of the Transaction Trust; and

 

  (ii) in the Transaction Trust Property; and

 

  (iii) as beneficiary of the trust declared pursuant to Clause 2.6 (Payment of
the Expenses of Realisation from the Transaction Trust Property) of the
Receivables Transfer Agreement; and

 

  (iv) in the Collection Account Trust Property; and

all of the Borrower’s right, title, interest and benefit, existing at the time
of the UKRRFL Security Agreements and those created or existing thereafter, in
and to all moneys, rights, powers and property whatsoever which may from time to
time and at any time be distributed or derived from, or accrues on or relate to:

 

  (v) the Transaction Trusts; and

 

  (vi) the Transaction Trust Property; and

 

6



--------------------------------------------------------------------------------

 

  (vii) the trust declared pursuant to clause 2.6 (Declaration of Trust in
respect of the Collection Accounts) of the Receivables Transfer Agreement; and
the Collection Account Trust Property,

in any way whatsoever including all rights to receive payment of any amount
which became or may become payable to it thereunder and all payments received by
it thereunder and also including, without limitation, all rights to serve
notices and/or make demands and/or otherwise act thereunder and pursuant thereto
and all rights of action in respect of any breach thereof and all rights to
receive damages or obtain other relief in respect thereof;

 

  3. The assets subject to a fixed charge being all of the Borrower’s right,
title, interest and benefit, existing at the time of the Security Agreement and
those created or existing thereafter in, to and under each bank account,
including any Purchaser Account and all sums of money which existed at the time
of the Security Agreement and those created or existing thereafter are from time
to time, standing to the credit of any of those accounts together with all
interest accruing form time to time on those balances and the debts represented
by those balances and the benefit of all covenants relating to those accounts
and all powers and remedies for enforcing the same;

 

  4. The assets subject to a floating charge being the whole of the Borrower’s
undertaking and assets existing at the time of the Security Agreement and those
created or existing thereafter, other than assets validly and effectively
charged or assigned by way of fixed security under or pursuant to the Security
Agreement or any other Transaction Document;

 

  5. All of the Borrower’s right, title, interest and benefit (existing at the
time of the UKRRFL Security Agreements and those created or existing thereafter)
in, to and under:

 

  (viii) the Security Agreement between Cartus Limited, the Funding Agent and
the Borrower dated 12 May, 2008;

 

  (ix) the Security Agreement between Cartus Funding Limited, the Funding Agent
and the Borrower dated 12 May 2008; and

 

  (x) the Security Agreement between Cartus Services Limited, the Funding Agent
and the Borrower dated 12 May 2008,

in each case, including all rights to receive payment of any amounts which
became or may become payable to the Borrower, all payments received by the
Borrower, all rights to serve notices and/or make demands and/or to take such
steps as are required to cause payments to become due and payable, under any of
the same and all rights of action in respect of any breach of any of the same
and all rights to receive damages or obtain other relief in respect of any of
the same; and

 

  6. Any other Security granted by the Borrower to the Bank pursuant to the
UKRRFL Security Agreements.

 

7



--------------------------------------------------------------------------------

 

SCHEDULE 3

From: CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, LONDON BRANCH

To: UK RELOCATION RECEIVABLES FUNDING LIMITED

CC: CARTUS LIMITED

Date: [Insert]

Dear Sirs,

1. We refer to the Deed of Release between, among others, you and us dated [ ]
August 2010. Terms defined in, or incorporated by reference into, the Deed of
Release shall have the same meanings in this notice.

2. Pursuant to Clause 2.3 of the Deed of Release, we hereby confirm that all
Amounts Outstanding have been unconditionally received in immediately available
funds and credited to the accounts referred to in Clause 2.1 of the Deed of
Release for value on the Effective Date in accordance with Clause 2 of the Deed
of Release.

Yours faithfully

 

 

 

authorised signatory for

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, LONDON BRANCH

 

8



--------------------------------------------------------------------------------

 

EXECUTED as a deed and delivered on the date stated at the beginning of this
Deed.

 

EXECUTED and delivered as a deed by    )    CARTUS LIMITED    )    /s/Robert
Abbott acting by    )    Robert Abbott a director and authorised signatory   

)

)

   Director and acting by   

)

)

  

/s/Jeremy Spring

Jeremy Spring

a director/company secretary and authorised signatory    )    Director/Company
Secretary EXECUTED and delivered as a deed by    )    CARTUS FUNDING LIMITED   
)    /s/Robert Abbott acting by    )    Robert Abbott a director and authorised
signatory   

)

)

   Director and acting by   

)

)

  

/s/Jeremy Spring

Jeremy Spring

a director/company secretary and authorised signatory    )    Director/Company
Secretary EXECUTED and delivered as a deed by    )    CARTUS SERVICES LIMITED   
)    /s/Robert Abbott acting by    )    Robert Abbott a director and authorised
signatory   

)

)

   Director and acting by   

)

)

  

/s/Jeremy Spring

Jeremy Spring

a director/company secretary and authorised signatory    )    Director/Company
Secretary EXECUTED and delivered as a deed by    )   

UK RELOCATION RECEIVABLES FUNDING

LIMITED

  

)

)

  

/s/Claudia Wallace

Claudia Wallace

acting by    )    Director a director and authorised signatory   

)

)

   Per pro SFM Directors Limited as Director and acting by   

)

)

  

/s/Abu Kapadia

Abu Kapadia

a director/company secretary and authorised signatory    )   

Director/Company Secretary

Per pro SFM Directors (No.2) Limited as Director

 

9



--------------------------------------------------------------------------------

 

EXECUTED and delivered as a deed by

   )   

REALOGY CORPORATION

   )   

a company organised and existing under the laws of

   )    /s/Anthony E. Hull

the State of Delaware

  

)

  

Anthony E. Hull

acting by

   )    Director/Authorised Signatory   

)

)

  

and

   )    Director/Authorised Signatory

being persons who, in accordance with the laws of

      that territory, are acting under the authority of the company      

EXECUTED and delivered as a deed by

   )   

LMA S.A.

   )    /s/Richard Sinclair

acting by

   )    Richard Sinclair

an authorised signatory

  

)

)

   Authorised/Signatory

EXECUTED as a deed by

   )   

CRÉDIT AGRICOLE CORPORATE AND

   )   

INVESTMENT BANK, LONDON BRANCH

   )   

acting by

  

)

)

  

/s/Glen Barnes

Glen Barnes

and

  

)

)

   Director/Authorised Signatory    )    /s/Marc Wolf

In the presence of

   )    Marc Wolf

/s/ Sau-Ling Foong

      Director/Authorised Signatory

Witness name: Sau-Ling Foong

     

Witness address: Credit Agricole CIB

     

Sappold Street London EC21-2DA

     

 

10